8/21/2019                 Case 1:19-mc-00401-AT Document   3-2
                                                      Offices       Filed 08/29/19 Page 1 of 3
                                                              | AlixPartners




    OFFICES >


    WHEN ONE CALL REACHES AROUND THE WORLD

    AlixPartners has offices throughout the Americas, Europe, Middle East, and Asia. Because we
    operate as a single entity with a shared culture and incentives, we can quickly build and deploy the
    right team for your situation from among all of our locations.



                     
        MAP          LIST




       AMERICAS                EMEA     ASIA

       NEW YORK (HEADQUARTERS)
       909 Third Avenue
       New York, NY 10022

       T +1 212 490 2500
       F +1 212 490 1344

       ALAN HOLTZ, LOCAL MARKET LEADER 

       GET DIRECTIONS




       BOSTON
       200 Clarendon Street
       49th Floor
       Boston, MA 02116

       T +1 617 742 4400
       F +1 617 692 2801

       SEAN DOWD, LOCAL MARKET LEADER 

       GET DIRECTIONS




       BUENOS AIRES
https://www.alixpartners.com/offices/                                                                      1/3
8/21/2019                 Case 1:19-mc-00401-AT Document   3-2
                                                      Offices       Filed 08/29/19 Page 2 of 3
                                                              | AlixPartners

       AlixPartners Argentina SRL
       Avenida Corrientes
       1750 Piso 12
       Buenos Aires,
       Argentina C1042AAQ CABA

       T +54 11 5031 2900

       DAVID HEAD & SEBASTIAN BLAUSTEIN, LOCAL MARKET LEADERS 

       GET DIRECTIONS




       CHICAGO
       300 N. LaSalle Street
       Suite 1900
       Chicago, IL 60654

       T +1 312 346 2500
       F +1 312 346 2585

       JOHN CASTELLANO, LOCAL MARKET LEADER 

       GET DIRECTIONS




       DALLAS
       2101 Cedar Springs Road
       Suite 1100
       Dallas, TX 75201

       T +1 214 647 7500
       F +1 214 647 7501

       STEPHANIE ANDERSON, LOCAL MARKET LEADER 

       GET DIRECTIONS




       DETROIT
       2000 Town Center
       Suite 2400
       Southfield, MI 48075

       T +1 248 358 4420
       F +1 248 358 1969

       JEFF JOHNSTON, LOCAL MARKET LEADER 

       GET DIRECTIONS




       HOUSTON
       1221 McKinney Street
       Suite 3275
       Houston, TX 77010
https://www.alixpartners.com/offices/                                                            2/3
8/21/2019                 Case 1:19-mc-00401-AT Document   3-2
                                                      Offices       Filed 08/29/19 Page 3 of 3
                                                              | AlixPartners


       T +1 713 276 4900
       F +1 713 276 4901

       BECKY ROOF, LOCAL MARKET LEADER 

       GET DIRECTIONS




       LOS ANGELES
       865 South Figueroa Street
       Suite 2310
       Los Angeles, CA 90017

       T +1 213 234 3800
       F +1 213 437 7101

       GET DIRECTIONS




       SAN FRANCISCO
       580 California Street
       Suite 2050
       San Francisco, CA 94104

       T +1 415 848 0283
       F +1 415 848 0284

       GET DIRECTIONS




       WASHINGTON, DC
       2099 Pennsylvania Ave NW
       Suite 300
       Washington, DC 20006

       T +1 202 756 9000
       F +1 202 756 9300

       SUSAN MARKEL, LOCAL MARKET LEADER 

       GET DIRECTIONS




https://www.alixpartners.com/offices/                                                            3/3
